Title: From Thomas Jefferson to Benjamin Rush, 23 April 1803
From: Jefferson, Thomas
To: Rush, Benjamin


          
            Dear Sir
            Washington Apr. 23. 1803.
          
          Your friendly letter of Mar. 12. was recieved in due time and with a due sense of it’s value. I shall with confidence avail myself of it’s general prescription, and of the special should the state of my health alter for the worse. at present it wears a promising aspect.
          At length I send you a letter, long due, and even now but a sketch of what I wished to make it. but your candour will find my just excuse in the indispensable occupations of my public duties. I communicate a copy of the Syllabus to Dr. Priestley in the hope he will extend his work of Socrates & Jesus compared. he views a part of the subject differently from myself: but in the main object of my syllabus we go perfectly together. Accept my affectionate salutations & assurances of great respect.
          
            Th: Jefferson
          
        